Citation Nr: 0902568	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
to include as secondary to inservice exposure to ionizing 
radiation.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to June 
1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision from 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  A hearing before a decision review 
officer (DRO) at the RO was conducted in July 2008.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran was 
exposed to radiation in service; his multiple myeloma was not 
incurred in active service and may not be presumed to have 
been incurred in such service.

2.  Hypertension began in service.  


CONCLUSIONS OF LAW

1.  The veteran's multiple myeloma was not incurred or 
aggravated in active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2008).

2.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5100, 5102, 5103, 5103A, 5107 (West & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Multiple Myeloma

A.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2004 and April 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran the 
opportunity to give testimony.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran does not contend otherwise.  

As service and post-service medical records provide no basis 
to grant this claim, a VA examination or medical opinion is 
not needed to resolve the claim.  In service connection 
claims, the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79, 86 (2006).  These criteria are not met in this 
case.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Analysis

The veteran was diagnosed with multiple myeloma, a 
hematological cancer, in 2002.  He contended that his 
disability was caused by exposure to ionizing radiation in 
service.  He stated that in 1989 or 1980, he was a fire 
inspector at McClellan Air Force Base in Sacramento, 
California, and when he was inspecting fire sprinklers, he 
discovered a pallet full of lead blocks with a radiation-
warning symbol.  He reported the finding to the safety 
officer, however, he never received a response.  He also 
maintains that exposure to chemicals he sprayed on airplanes 
and industrial waste also caused his multiple myeloma.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997).  

First, multiple myeloma is presumptively service connected at 
any time after service if the claimant establishes status as 
a "radiation-exposed veteran" as defined by 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Such a veteran must be 
exposed to one of the radiation risk activities identified in 
38 C.F.R. § 3.309, all of which involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, certain service at a gaseous diffusion plant 
in Paducah, Kentucky, Portsmouth, Ohio, or an area at Oak 
Ridge, Tennessee, certain service on Amchitka Island, Alaska, 
certain service that qualifies under § 3621(14) of the Energy 
Employees Occupational Illness Compensation Program Act of 
2000, or exposure to ionizing radiation as a prisoner of war 
in Japan or as a member of the United States Occupation 
Forces in Hiroshima or Nagasaki during the period beginning 
in August 6, 1945, and ending on July 1, 1946.  The veteran 
is not a "radiation-exposed" veteran pursuant to 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Therefore, presumptive 
service connection is not warranted.

Second, service connection may be considered based on 
exposure to ionizing radiation under the provisions of 38 
C.F.R. § 3.311.  To consider service connection under section 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  If any of the foregoing three requirements 
has not been met, service connection for a disease claimed as 
secondary to exposure to ionizing radiation will not be 
granted under section 3.311.  38 C.F.R. § 3.311(b)(1)(iii).  
Multiple myeloma is a type of cancer, so it is a radiogenic 
disease under the provisions of 38 C.F.R. § 3.311.  However, 
as there is no evidence that the veteran was ever exposed to 
ionizing radiation in service; he cannot be afforded the 
procedural advantages of this regulation.  Although a 
layperson, such as the veteran, is competent to testify that 
he discovered a pallet full of lead blocks with a radiation-
warning symbol, he is not competent to render an opinion that 
he was exposed to radiation, or that his multiple myeloma was 
caused by any event in service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

To establish direct service connection for a particular 
disability, the evidence must show that the disability 
resulted from disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
a chronic disease, including a malignant tumor, if manifested 
to a compensable degree with one year following service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

The veteran's service medical records do not show complaints, 
findings, treatment, or diagnosis of multiple myeloma, and 
the separation examination yielded normal findings in that 
regard.  The first diagnosis of multiple myeloma was in 2002, 
almost 7 years after separation from service.  

Thus, there is no competent medical evidence which 
establishes a nexus between service and a post-service 
diagnosis of multiple myeloma.  Thus, there is no etiological 
nexus between the veteran's multiple myeloma and service.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).
II.  Hypertension

For VA purposes, the term hypertension, in part, means that 
the diastolic blood pressure is predominantly 90 millimeters 
(mm) or more.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1), under Diseases of the Arteries and Veins.  This must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. 

Service medical records noted that the veteran was monitored 
for elevated blood pressure readings in 1994 but it was 
concluded that the veteran was normotensive.  

A VA examination was conducted in December 2006.  The 
examiner noted the veteran's inservice elevated blood 
pressure readings but opined that they were not consistently 
elevated to support a diagnosis of hypertension.  

The veteran's private physician, J. Christian Anderson, M.D., 
in a letter dated in December 2007, essentially stated that 
he reviewed the veteran's service medical records and, in 
part, noted that the veteran's diastolic blood pressure 
readings were 90 mm or more on February 22, 1993, February 
26, 1993, and December 27, 1993.  He concluded that the 
veteran had "diagnosable hypertension during his military 
service."  

Both opinions are well reasoned and are adequately supported 
by clinical data contained in the record.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects clinical data contained in the record or other 
rationale to support the opinion).  When a reasonable doubt 
arises regarding any point, such doubt will be resolved in 
favor of the claimant.  38 U.S.C.A. § 5107(b).  Therefore, 
service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1131.

Since, in this decision, the Board is granting service 
connection for hypertension, this is the greatest benefit 
the veteran can receive under the circumstances.  Any failure 
to notify or assist him is inconsequential and, therefore, at 
most, no more than harmless error.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  
ORDER

Entitlement to service connection for multiple myeloma, to 
include exposure to ionizing radiation in service, is denied.  

Entitlement to service connection for hypertension is 
granted.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


